477 S.E.2d 39 (1996)
344 N.C. 629
Peggy S. FRANKLIN,
v.
BROYHILL FURNITURE INDUSTRIES, (Self-Insured) and Trigon Administrators (Administrating Agent).
No. 405P96.
Supreme Court of North Carolina.
October 10, 1996.
M. Alan LeCroy, Morganton, for Franklin.
Linda Hinson Ambrose, Charlotte, Erica B. Lewis, for Broyhill et al.
Prior report: 123 N.CApp. 200, 472 S.E.2d 382.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th day of October 1996."